Case 1:20-cr-10128-MLW Document 127 Filed 01/22/21 Page 1of1
Case 1:20-cr-10128-MLW Document 123 Filed 01/19/21 Page 1 of 3

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS

)
UNITED STATES OF AMERICA )
)

Vv. ) Criminal No. 20-10128-MLW
)
KEENAM “KASON” PARK, )
)
Defendant )
)

 

ASSENTED-TO MOTION FOR ORDER OF
RESTITUTION AND ENTRY OF AMENDED JUDGMENT

The government, with the assent of defendant Keenam Park, respectfully requests that the
Court enter an order directing the defendant to pay $7,332,407.79 in restitution to the victims
identified in Exhibit 1, attached hereto. The government further requests that the Court enter an
amended judgment incorporating the $7,332,407.79 restitution figure and the attached victim list,
which lists the victims by victim identification number.! Upon entry of the amended judgment,
the government will provide the Clerk’s Office with a list containing the victims’ names, contact
information, and loss amounts. —

In support of this motion, the government states that, with respect to the school victims,
the loss amounts are based in part on information contained in the Excel spreadsheet prepared by
representatives of EduBoston, as referenced in paragraph 43 of the Presentence Investigation

Report. The government contacted (or attempted to contact”) the affected schools to confirm the

 

' The government has separately provided defense counsel and the Probation Office with
a copy of the victim list containing the victims’ names.

2 Several of the schools have permanently closed. The government was unable to make
contact with a representative of one such school and therefore used the “tuition due” amount set
forth in the EduBoston spreadsheet as that school’s loss figure.

A tL rLOwand —~
wre{, Dd
Tan. HA wri
